Case 1:20-cv-24385-MGC Document 15 Entered on FLSD Docket 01/21/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-24385-CIV-COOKE/O’SULLIVAN


  SANTIAGO CHAPPOTIN,

          Plaintiff,
  v.

  ALPINE TOWING, INC., a Florida
  Profit Corporation and
  LARRY J. SARAVIA, individually

          Defendants.
                                           /

                                          ORDER

          THIS MATTER is before the Court following a review of the docket. This matter

  is set for a settlement conference on Monday, January 25, 2021. To date, the

  defendants have not filed a response to the Statement of Claim (DE# 12, 12/30/20).

  Accordingly, it is

          ORDERED AND ADJUDGED that the defendants shall file a response to the

  Statement of Claim (DE# 12, 12/30/20) no later than noon on Friday, January 22,

  2021.

          DONE AND ORDERED in Chambers at Miami, Florida, this 21st day of January,

  2021.



                                    JOHN J. O'SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
